Citation Nr: 0617818	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  03-34 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for plantar wart of the 
right foot with secondary renal failure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from March 1965 to February 
1967.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in March 2002 
and January 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa.  

The Board notes that the RO denied service connection for 
renal failure in March 2002 and plantar wart of the right 
foot in January 2003; however, the RO later determined that 
the issues were "irreversibly united" and addressed both in 
the October 2003 Statement of the Case (SOC).  

In January 2004, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  The transcript of 
the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses that the case 
must be returned to the AMC in order to ensure due process.  
In his November 2003 VA Form 9, the veteran indicated that he 
wanted a video conference hearing before the Board and a 
local hearing with the Decision Review Officer (DRO) at the 
RO.  His representative added a handwritten note dated in 
December 2003 that the veteran wanted a local and video 
conference hearing if necessary.  The RO subsequently sent 
correspondence also dated in December 2003 notifying the 
veteran that it received his request for a video conference 
hearing before the Board and that his name had been added to 
the list of persons wishing to have this type of hearing.  
The RO further advised that it would notify him of the time 
and date of the scheduled hearing.  While the record reflects 
that the hearing before the DRO was accomplished in January 
2004, no Board hearing was ever scheduled.  Moreover, there 
is no apparent correspondence of record indicating that the 
veteran has withdrawn his request for such hearing. 

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
video conference hearing before a member 
of the Board at the next available 
opportunity.  

The purpose of this REMAND is to satisfy a hearing request.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



